Execution Version


NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of February 6, 2020, is among Lilis Energy Inc., a Nevada
corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to make amendments to the Credit Agreement as set forth herein.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
all of the Lenders party to the Credit Agreement, agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.


Section 2Amendment. Subject to the occurrence of the Effective Date, the
following amendment to the Credit Agreement shall be made:


2.1Amendment to Section 3.04(c)(ii)(B)(1). Section 3.04(c)(ii)(B)(1) of the
Credit Agreement is hereby amended by replacing the reference to (a) “February
7, 2020” and (b) “February 14, 2020” with “February 18, 2020” in each instance.


Section 3Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:


3.1The Administrative Agent and the Lenders, shall have received reimbursement
or payment of all reasonable and documented out-of-pocket expenses (if any)
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement (including, the fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, counsel to the Administrative Agent and other advisors
to the Administrative Agent in accordance therewith (if any)).


3.2The Administrative Agent shall have received from the Borrower, each
Guarantor, and each Lender, counterparts of this Agreement signed on behalf of
such Persons.




007870-0083-33857036.2



--------------------------------------------------------------------------------



3.3As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default or Event of Default has occurred and is continuing.


Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.


Section 4.Miscellaneous.


4.1.The amendments and agreements contained herein, shall not be a consent,
waiver or agreement by the Administrative Agent or the Lenders of any Defaults
or Events of Default, as applicable, which may exist or which may occur in the
future under the Credit Agreement or any other Loan Document, or any future
defaults of the same provision waived hereunder (collectively, “Violations”).
Similarly, nothing contained in this Agreement shall directly or indirectly in
any way whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any other Loan
Document, as the case may be, with respect to any Violations, (b) except as set
forth herein, amend or alter any provision of the Credit Agreement, the other
Loan Documents, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument, as applicable. Nothing in this letter shall be construed to be a
consent by the Administrative Agent or the Lenders to any Violations.


4.2.Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.


4.3.Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default or
Event of Default has occurred and is continuing, (d) acknowledges that it is a
party to certain Security Instruments securing the Secured Obligations and
agrees that according to their terms the Security Instruments to which it is a
party will continue in full force and effect to secure the Secured Obligations
under the Loan Documents, as the same may be amended, supplemented or otherwise
modified, and (e) hereby authorizes and directs any Secured Party which is a


2
007870-0083-33857036.2





--------------------------------------------------------------------------------



deposit bank at which accounts of any Loan Party are held to deliver to the
Administrative Agent a report reflecting the balances of such accounts of the
Loan Parties, as may be requested by the Administrative Agent.


4.4.Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.


4.5.No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


4.6.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


4.7.Payment of Expenses. The Borrower hereby reconfirms its obligations pursuant
to Section 12.03 of the Credit Agreement. In accordance with Section 12.03 of
the Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket expenses incurred
in connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.


4.8.Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


4.9.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.


4.10.Loan Documents. This Agreement is a Loan Document.


4.11.GENERAL RELEASE.


a.AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE AGENT’S
EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY,


3
007870-0083-33857036.2





--------------------------------------------------------------------------------



UNCONDITIONALLY, AND IRREVOCABLY RELEASES, WAIVES, AND FOREVER DISCHARGES THE
LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND EACH OF THEIR
SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS AND OTHER PROFESSIONALS
(COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS, LIABILITIES,
OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN EQUITY OR
OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES, ACTS AND
OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY KIND OR
NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR UNLIQUIDATED,
MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY ARISING OUT
OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION UNDER ANY
LOAN DOCUMENT BY ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY OTHER RELEASEE
PRIOR TO THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT THE
FOREGOING SHALL NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION. EACH LOAN PARTY FURTHER AGREES
THAT IT SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER
PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE
ANY CLAIM EXCEPT THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION HEREUNDER WITH
RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION
4.11. IN ENTERING INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.
b.THE PROVISIONS OF THIS SECTION 4.11 SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR THE TERMINATION OF THE
CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF.
c.EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET
FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A
BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY
BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH
RELEASE.
[Signature Pages Follow]


4
007870-0083-33857036.2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches                                       
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
HURRICANE RESOURCES LLC
 
IMPETRO OPERATING LLC
 
LILIS OPERATING COMPANY, LLC
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
Each By: /s/ Joseph C. Daches                               
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer



    
Ninth Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann
Name:    Melissa Guzmann
Title:    Director


Ninth Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





LENDERS:
TRUIST BANK, as successor in Merger to SUNTRUST BANK,
as a Lender

By:     /s/ William S. Krueger         
Name:    William S. Krueger
Title:    Senior Vice President
    


Ninth Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Michael P. Robinson         
Name:    Michael P. Robinson
Title:    Vice President
    


Ninth Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Bryan J. Matthews             
Name:    Bryan J. Matthews
Title:    Authorized Signatory


By: /s/ Megan Kane             
Name:    Megan Kane
Title:    Authorized Signatory
    




Ninth Amendment to Second Amended and Restated Credit Agreement